DETAILED ACTION
Response to Arguments
Applicant's arguments filed on 03/04/2021 have been fully considered but they are not persuasive. 
Applicant argues “Ou does not teach or suggest providing a path for a bypass current in response to the voltage across the working current path exceeding a voltage threshold. Instead, the system of Ou uses the liquid bridge current to determine when to turn on the bypass circuit branch. See Ou, f[0048].” (Page 6, lines 3-6).
However, examiner respectfully disagrees.
Ou discloses the charging current (P43:7, Fig. 2) flowing through the semiconductor power device 2-1 (P43:5) in “dynamic response of the control of shunting or bypassing the bridge current in parallel connection” (P39:3-5) and “the bridge current as the feedback quantity” (P34:3-4).
Therefore, examiner maintains his position.

Applicant argues “the obviousness rejection still fails in view of the requirement that “in determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.” (Page 6, lines 10-13).
However, examiner respectfully disagrees.
Examiner proved that Ou is read on the claim limitations. However, the in invention as a whole disclosed in Figs. 1-12 are not claimed. 
Therefore, examiner maintains his position.

Applicant argues “Corrigall does not even mention bypass current, and instead controls SCRs to reduce open circuit voltage.” (Page 6, lines 17-18).
However, examiner respectfully disagrees.

Therefore, examiner maintains his position.

Applicant argues “Neither Corrigall nor Ou teaches or suggests “controlling at least one of current through the working path and voltage across the working current path by providing a path for a bypass current in response to the voltage across the working current exceeding a voltage threshold.” Furthermore, a person of ordinary skill in the art would derive no motivation from Corrigall to change from using an impedance changing rate as described in Ou to a voltage across the working current path.” (Page 6, lines 19-24).
However, examiner respectfully disagrees.
Ou discloses the charging current (P43:7, Fig. 2) flowing through the semiconductor power device 2-1 (P43:5) in “dynamic response of the control of shunting or bypassing the bridge current in parallel connection” (P39:3-5) and “the bridge current as the feedback quantity” (P34:3-4).
Therefore, examiner maintains his position.

Applicant argues “Because there is no teaching or suggestion in either of Ou or Corrigall to providing a path for a bypass current in response to the voltage across the working current exceeding a voltage threshold, the rejection appears to “include knowledge gleaned only from applicant’s disclosure,” and is therefore the result of impermissible hindsight.” (Page 6, lines 25-28).
However, examiner respectfully disagrees.
Examiner repeats the whole answers above here.
Therefore, examiner maintains his position.

Applicant argues “Because Ou and Corrigall are missing the same aspects of claim 16, the combination of Ou and Corrigall is likewise missing these aspects. Accordingly, the Ou/Corrigall combination does not support a prima facie case of obviousness against claim 16. Claim 16 and all claims depending thereon are allowable.” (Page 6, lines 29-Page 7, lines 1-2).
However, examiner respectfully disagrees.

Therefore, examiner maintains his position.

Claim Rejections - 35 USC § 112
The previous 35 U.S.C. 112(b) rejection is withdrawn. However new 112(b) rejections for new claims are made.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 26 and 31 at line 2, “a configuration” is indefinite without expressly supporting at least one figure or a system parameter as a configuration in the specification, i.e. a structural drawings Figs. 1-11, or a software block diagram Fig. 2, or overall structure in Fig. 1, or sub-component drawings Figs. 2-11, or a specifically configurable system parameter.
In claim 27 at line 2, “the working path” lacks antecedent basis without having a preceding “working path”.
In claim 35 at line 4, “the voltage” lacks antecedent basis without having a precedent “voltage” because voltage is a measurable parameter with Volt unit.
In claim 35 at line 4, “the working current” lacks antecedent basis without having a precedent “working current” because a working current is a measurable parameter with Ampere unit.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-18 and 20,-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ou (US 2007/0051714) in view of Wikipedia (Search word: Ohm’s law).

Examiner’s Conventions: 	
 For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, and Pg23:16-18 means page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, Alexander: means Alexander teaches or discloses.

Regarding claim 16, Ou discloses 
A method (Method and system for reducing spatter in short circuit transition procedure for gas-shielding welding; title) of controlling welding-type power (the welding power source 1; P38:1-2, Fig. 1

    PNG
    media_image1.png
    389
    644
    media_image1.png
    Greyscale
), comprising: 
providing (being connected to; P38:1) welding-type power (the welding power source 1; P38:1-2, Fig. 1) on a first electrode (First electrode, Fig. 1) and a second electrode (Second electrode, Fig. 1), 

wherein a working current path (the flow path of “the liquid bridge current”; P30:11, Fig. 1) is between the first electrode and the second electrode; and

controlling (control the liquid bridge current during the bypass control period; P34:16-17 [using] the bypass circuit branch 2 of a closed loop feedback bypass control subsystem; P34:7-9) at least one (the liquid bridge current; P30:11, Fig. 1) of current (the liquid bridge current; P30:11, Fig. 1) through the working path and voltage (the liquid bridge resistance and voltage; P39:11-12) across the working current path by providing a path (the bypass circuit branch 2; P34:7-8, Figs. 1-2) for a bypass current (the charging current; P43:7, Fig. 2 [flowing through] the semiconductor power device 2-1; P43:5 wherein the semiconductor power device 2-1 “quickens the bridge current decreasing rate during the turn-on of the bypass circuit branch”; P45:3-5 by making a portion of the liquid bridge current flow through the semiconductor power device 2-1 in parallel to the liquid bridge and the DC current from the DC power 2-3 cannot flow through the charged capacitor 2-2, but only the AC current flowing through the collector of the semiconductor power device 2-1 flows through the capacitor 2-2
 
    PNG
    media_image2.png
    313
    517
    media_image2.png
    Greyscale
, Refer P30:9-13) in response (dynamic response of the control of shunting or bypassing the bridge current in parallel connection; P39:3-5 [and] the bridge current as the feedback quantity; P34:3-4) to the voltage across the working current path exceeding a threshold (the short-circuit liquid bridge current should be about 50 A.; P48:3-1 from bottom [and] a low current level condition; P30:14-15 [and] keep it at this level until the liquid bridge is broken; P30:12-13).

	Ou discloses “a threshold” as mapped above, but is silent regarding
a voltage threshold

	However, Wikipedia discloses, in the electric power field for the relationship between electric power and electric current and voltage (

    PNG
    media_image3.png
    396
    980
    media_image3.png
    Greyscale
),
a voltage threshold (V=RI wherein R=resistance, I=current)

	The advantage of using Ohm’s law is to make use of the duality of electric parameters, i.e., in electrical engineering, electrical terms are associated into pairs called duals. A dual of a relationship is formed by interchanging voltage and current in an expression. The dual expression thus produced is of the same form, and the reason that the dual is always a valid statement can be traced to the duality of electricity.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ou with Wikipedia by replacing Ou’s current threshold with Wikipedia’s dual parameter voltage in order not only to make use of the duality of electric parameters, i.e., in electrical engineering, electrical terms are associated into pairs called duals. A dual of a relationship is formed by interchanging voltage and current in an expression. The dual expression thus produced is of the same form, and the reason that the dual is always a valid statement can be traced to the duality of electricity, but also to increase the availability of the equivalently replaceable electric parts such as a voltage sensor or a current sensor.
  Regarding claim 17, Ou discloses 
 providing feedback (a closed loop feedback bypass control subsystem; P34:7-9) from the path (the bypass circuit branch 2; P34:7-8, Figs. 1-2) for the working current (the liquid bridge current; P30:11, Fig. 1) and controlling the bypass current path (the path of “the charging current”; P43:7, Fig. 2) in response (dynamic response of the control of shunting or bypassing the bridge current in parallel connection; P39:3-5 [and] the bridge current as the feedback quantity; P34:3-4) to the feedback from the working current path.

Regarding claim 18, Ou discloses  
the feedback (a closed loop feedback bypass control subsystem; P34:7-9) is responsive to at least one (“a constant current supply”; C5:4-6, Fig. 2) of current (the liquid bridge current; P30:11, Fig. 1) in the working current path (the flow path of “the liquid bridge current”; P30:11, Fig. 1) and voltage (the liquid bridge resistance and voltage; P39:11-12) across the working current path.

Regarding claim 20, Ou discloses  
 controlling (controlling the liquid bridge current during the bypass control period; P34:16-17 [using] the bypass circuit branch 2 of a closed loop feedback bypass control subsystem; P34:7-9) includes controlling controllable devices (blocks 4-19; P36:7-12,18-21, Fig. 1 and the bypass circuit branch 2; P36:21, Fig. 2).

Regarding claim 25, Ou discloses  
providing the path (the bypass circuit branch 2; P34:7-8, Figs. 1-2) for the bypass current (the charging current; P43:7, Fig. 2 [flowing through] the semiconductor power device 2-1; P43:5 wherein the semiconductor power device 2-1 “quickens the bridge current decreasing rate during the turn-on of the bypass circuit branch”; P45:3-5 by making a portion of the liquid bridge current flow through the semiconductor power device 2-1 in parallel to the liquid bridge and the DC current from the DC power 2-3 cannot flow through the charged capacitor 2-2, but only the AC current flowing through the collector of the semiconductor power device 2-1 flows through the capacitor 2-2
 
    PNG
    media_image2.png
    313
    517
    media_image2.png
    Greyscale
, Refer P30:9-13) comprises providing a passive clamping circuit (a capacitor 2-2; P34:7, Fig. 2 wherein the spec discloses only “An embodiment of arc clamp module 112 that is passive is shown in FIG. 2, and includes an overcorrect protection circuit 202, diodes 204-208, "n" diodes 210”.; PGPUB P52:1-3 those are electrically different circuit from the “capacitor”) configured to conduct the bypass current based on the voltage (the over voltage; P35:5) exceeding the voltage threshold  (the voltage of “the short-circuit liquid bridge current should be about 50 A”; P48:3-1 from bottom [and] a low current level condition; P30:14-15 [and] keep it at this level until the liquid bridge is broken; P30:12-13).

Regarding claim 26, Ou discloses  
controlling the voltage threshold  (the voltage of “the short-circuit liquid bridge current should be about 50 A”; P48:3-1 from bottom [and] a low current level condition; P30:14-15 [and] keep it at this level until the liquid bridge is broken; P30:12-13) by controlling a configuration (a capacitor 2-2; P34:7, Fig. 2 wherein the spec discloses only “An embodiment of arc clamp module 112 that is passive is shown in FIG. 2, and includes an overcorrect protection circuit 202, diodes 204-208, "n" diodes 210”.; PGPUB P52:1-3 those are electrically different circuit from the “capacitor”) of the passive clamping circuit (a capacitor 2-2; P34:7, Fig. 2 wherein the spec discloses only “An embodiment of arc clamp module 112 that is passive is shown in FIG. 2, and includes an overcorrect protection circuit 202, diodes 204-208, "n" diodes 210”.; PGPUB P52:1-3 those are electrically different circuit from the “capacitor”).

Regarding claim 27, Ou discloses
the controlling (the bypass control process; P34:1) of the at least one (the bridge current as the feedback quantity; P34:3-4) of current through the working path (the flow path of “the liquid bridge current”; P30:11, Fig. 1) and voltage (the voltage of the flow path of “the liquid bridge current”; P30:11, Fig. 1) across the working current path (the flow path of “the liquid bridge current”; P30:11, Fig. 1) comprises preventing an arc (the bridge; P34:6) from forming between the first electrode (First electrode, Fig. 1) and the second electrode (Second electrode, Fig. 1).

	Regarding claim 28, Ou discloses 
providing the path (the bypass circuit branch 2; P34:7-8, Figs. 1-2) for the bypass current (the charging current; P43:7, Fig. 2 [flowing through] the semiconductor power device 2-1; P43:5 wherein the semiconductor power device 2-1 “quickens the bridge current decreasing rate during the turn-on of the bypass circuit branch”; P45:3-5 by making a portion of the liquid bridge current flow through the semiconductor power device 2-1 in parallel to the liquid bridge and the DC current from the DC power 2-3 cannot flow through the charged capacitor 2-2, but only the AC current flowing through the collector of the semiconductor power device 2-1 flows through the capacitor 2-2
 
    PNG
    media_image2.png
    313
    517
    media_image2.png
    Greyscale
, Refer P30:9-13) comprises providing a transient voltage suppression circuit (a current closed loop feedback bypass control mode with the bridge current as the feedback quantity, is used for reducing and controlling the current in the later period of the liquid bridge and the earlier period of the arc time after the bridge is broken; P34:2-6 [reducing] the over voltage caused by the circuit transition process of the normal drop transfer; P34:5-7 which is a transient voltage) configured to conduct the bypass current based on the voltage (the over voltage; P35:5) exceeding the voltage threshold  (the voltage of “the short-circuit liquid bridge current should be about 50 A”; P48:3-1 from bottom [and] a low current level condition; P30:14-15 [and] keep it at this level until the liquid bridge is broken; P30:12-13).

	Regarding claim 29, Ou discloses 
providing the path (the bypass circuit branch 2; P34:7-8, Figs. 1-2) for the bypass current (the charging current; P43:7, Fig. 2 [flowing through] the semiconductor power device 2-1; P43:5 wherein the semiconductor power device 2-1 “quickens the bridge current decreasing rate during the turn-on of the bypass circuit branch”; P45:3-5 by making a portion of the liquid bridge current flow through the semiconductor power device 2-1 in parallel to the liquid bridge and the DC current from the DC power 2-3 cannot flow through the charged capacitor 2-2, but only the AC current flowing through the collector of the semiconductor power device 2-1 flows through the capacitor 2-2
 
    PNG
    media_image2.png
    313
    517
    media_image2.png
    Greyscale
, Refer P30:9-13) comprises limiting the voltage (the over voltage caused by the circuit transition process of the normal drop transfer; P35:5-7) in the working current path (the flow path of “the liquid bridge current”; P30:11, Fig. 1) to less than (reducing; P34:4) or equal (steady state; P34:13) to the voltage threshold (the voltage of “the short-circuit liquid bridge current should be about 50 A”; P48:3-1 from bottom [and] a low current level condition; P30:14-15 [and] keep it at this level until the liquid bridge is broken; P30:12-13).



Regarding claim 21, Ou discloses
A method (Method and system for reducing spatter in short circuit transition procedure for gas-shielding welding; title) of controlling welding-type power (the welding power source 1; P38:1-2, Fig. 1

    PNG
    media_image1.png
    389
    644
    media_image1.png
    Greyscale
), comprising: 
providing (being connected to; P38:1) welding-type power (the welding power source 1; P38:1-2, Fig. 1) on a first electrode (First electrode, Fig. 1) and a second electrode (Second electrode, Fig. 1), 

wherein a working current path (the flow path of “the liquid bridge current”; P30:11, Fig. 1) is between the first electrode and the second electrode; and

controlling (controlling the liquid bridge current during the bypass control period; P34:16-17 [using] the bypass circuit branch 2 of a closed loop feedback bypass control subsystem; P34:7-9) a voltage (the liquid bridge resistance and voltage; P39:11-12) across the working current path by providing a path (the bypass circuit branch 2; P34:7-8, Figs. 1-2) for a bypass current (the charging current; P43:7, Fig. 2 flowing through the semiconductor power device 2-1; P43:5 wherein the semiconductor power device 2-1 “quickens the bridge current decreasing rate during the turn-on of the bypass circuit branch”; P45:3-5 by making a portion of the liquid bridge current flow through the semiconductor power device 2-1 in parallel to the liquid bridge and the DC current from the DC power 2-3 cannot flow through the charged capacitor 2-2, but only the AC current flowing through the collector of the semiconductor power device 2-1 flows through the capacitor 2-2
 
    PNG
    media_image2.png
    313
    517
    media_image2.png
    Greyscale

) in response (dynamic response of the control of shunting or bypassing the bridge current in parallel connection; P39:3-5 [and] the bridge current as the feedback quantity; P34:3-4) to the voltage across the working current path exceeding a threshold (the short-circuit liquid bridge current should be about 50 A.; P48:3-1 from bottom [and] a low current level condition; P30:14-15 [and] keep it at this level until the liquid bridge is broken; P30:12-13).

	Ou discloses “a threshold” as mapped above, but is silent regarding
a voltage threshold

	However, Wikipedia discloses, in the electric power field for the relationship between electric power and electric current and voltage (

    PNG
    media_image3.png
    396
    980
    media_image3.png
    Greyscale
),
a voltage threshold (V=RI wherein R=resistance, I=current)

	The advantage of using Ohm’s law is to make use of the duality of electric parameters, i.e., in electrical engineering, electrical terms are associated into pairs called duals. A dual of a relationship is formed by interchanging voltage and current in an expression. The dual expression thus produced is of the same form, and the reason that the dual is always a valid statement can be traced to the duality of electricity.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ou with Wikipedia by replacing Ou’s current threshold with Wikipedia’s dual parameter voltage in order not only to make use of the duality of electric parameters, i.e., in electrical engineering, electrical terms are associated into pairs called duals. A dual of a relationship is formed by interchanging voltage and current in an expression. The dual expression thus produced is of the same form, and the reason that the dual is always a valid statement can be traced to the duality of electricity, but also to increase the availability of the equivalently replaceable electric parts such as a voltage sensor or a current sensor.

 	Regarding claim 22, Ou discloses 
providing feedback (a closed loop feedback bypass control subsystem; P34:7-9) from the working current path (the flow path of “the liquid bridge current”; P30:11, Fig. 1) and controlling the path (the bypass circuit branch 2; P34:7-8, Figs. 1-2) for the bypass current  (the charging current; P43:7, Fig. 2 [flowing through] the semiconductor power device 2-1; P43:5 wherein the semiconductor power device 2-1 “quickens the bridge current decreasing rate during the turn-on of the bypass circuit branch”; P45:3-5 by making a portion of the liquid bridge current flow through the semiconductor power device 2-1 in parallel to the liquid bridge and the DC current from the DC power 2-3 cannot flow through the charged capacitor 2-2, but only the AC current flowing through the collector of the semiconductor power device 2-1 flows through the capacitor 2-2
 
    PNG
    media_image2.png
    313
    517
    media_image2.png
    Greyscale
, Refer P30:9-13) in response (dynamic response of the control of shunting or bypassing the bridge current in parallel connection; P39:3-5 [and] the bridge current as the feedback quantity; P34:3-4) to the feedback from the working current path.

 	Regarding claim 23, Ou discloses 
the feedback (a closed loop feedback bypass control subsystem; P34:7-9) is responsive to at least one (“a constant current supply”; C5:4-6, Fig. 2) of current (the liquid bridge current; P30:11, Fig. 1) in the working current path (the flow path of “the liquid bridge current”; P30:11, Fig. 1) and voltage (the liquid bridge resistance and voltage; P39:11-12) across the working current path.

Regarding claim 24, Ou discloses  
(controlling the liquid bridge current during the bypass control period; P34:16-17 [using] the bypass circuit branch 2 of a closed loop feedback bypass control subsystem; P34:7-9) includes controlling controllable devices (blocks 4-19; P36:7-12,18-21, Fig. 1 and the bypass circuit branch 2; P36:21, Fig. 2).

Regarding claim 30, Ou discloses  
providing the path (the bypass circuit branch 2; P34:7-8, Figs. 1-2) for the bypass current (the charging current; P43:7, Fig. 2 [flowing through] the semiconductor power device 2-1; P43:5 wherein the semiconductor power device 2-1 “quickens the bridge current decreasing rate during the turn-on of the bypass circuit branch”; P45:3-5 by making a portion of the liquid bridge current flow through the semiconductor power device 2-1 in parallel to the liquid bridge and the DC current from the DC power 2-3 cannot flow through the charged capacitor 2-2, but only the AC current flowing through the collector of the semiconductor power device 2-1 flows through the capacitor 2-2
 
    PNG
    media_image2.png
    313
    517
    media_image2.png
    Greyscale
, Refer P30:9-13) comprises providing a passive clamping circuit (a capacitor 2-2; P34:7, Fig. 2 wherein the spec discloses only “An embodiment of arc clamp module 112 that is passive is shown in FIG. 2, and includes an overcorrect protection circuit 202, diodes 204-208, "n" diodes 210”.; PGPUB P52:1-3 those are electrically different circuit from the “capacitor”) configured to conduct the bypass current based on the voltage (the over voltage; P35:5) across the working current path (the flow path of “the liquid bridge current”; P30:11, Fig. 1) exceeding (the over voltage; P35:5) the voltage threshold (the voltage of “the short-circuit liquid bridge current should be about 50 A”; P48:3-1 from bottom [and] a low current level condition; P30:14-15 [and] keep it at this level until the liquid bridge is broken; P30:12-13).

Regarding claim 31, Ou discloses  
further comprising controlling (to control; P34:16) the voltage threshold (the voltage of “the short-circuit liquid bridge current should be about 50 A”; P48:3-1 from bottom [and] a low current level condition; P30:14-15 [and] keep it at this level until the liquid bridge is broken; P30:12-13) by controlling a configuration (current flow through “a capacitor 2-2”; P34:7, Fig. 2) of the passive clamping circuit (a capacitor 2-2; P34:7, Fig. 2 wherein the spec discloses only “An embodiment of arc clamp module 112 that is passive is shown in FIG. 2, and includes an overcorrect protection circuit 202, diodes 204-208, "n" diodes 210”.; PGPUB P52:1-3 those are electrically different circuit from the “capacitor”).

Regarding claim 32, Ou discloses  
the controlling (the turn-on/off of the bypass circuit branch; P35:7) the voltage (the over voltage; P35:5) across the working current path (the flow path of “the liquid bridge current”; P30:11, Fig. 1) comprises preventing an arc (the bridge; P34:6) from forming between the first electrode (First electrode, Fig. 1) and the second electrode (Second electrode, Fig. 1).

Regarding claim 33, Ou discloses  
providing the path (the bypass circuit branch 2; P34:7-8, Figs. 1-2) for the bypass current (the charging current; P43:7, Fig. 2 [flowing through] the semiconductor power device 2-1; P43:5 wherein the semiconductor power device 2-1 “quickens the bridge current decreasing rate during the turn-on of the bypass circuit branch”; P45:3-5 by making a portion of the liquid bridge current flow through the semiconductor power device 2-1 in parallel to the liquid bridge and the DC current from the DC power 2-3 cannot flow through the charged capacitor 2-2, but only the AC current flowing through the collector of the semiconductor power device 2-1 flows through the capacitor 2-2
 
    PNG
    media_image2.png
    313
    517
    media_image2.png
    Greyscale
, Refer P30:9-13) comprises providing a transient voltage suppression circuit (a current closed loop feedback bypass control mode with the bridge current as the feedback quantity, is used for reducing and controlling the current in the later period of the liquid bridge and the earlier period of the arc time after the bridge is broken; P34:2-6 [reducing] the over voltage caused by the circuit transition process of the normal drop transfer; P34:5-7 which is a transient voltage) configured to conduct the bypass current based on the voltage (the over voltage; P35:5) exceeding the voltage threshold (the voltage of “the short-circuit liquid bridge current should be about 50 A”; P48:3-1 from bottom [and] a low current level condition; P30:14-15 [and] keep it at this level until the liquid bridge is broken; P30:12-13).

	Regarding claim 34, Ou discloses  
providing the path (the bypass circuit branch 2; P34:7-8, Figs. 1-2) for the bypass current (the charging current; P43:7, Fig. 2 [flowing through] the semiconductor power device 2-1; P43:5 wherein the semiconductor power device 2-1 “quickens the bridge current decreasing rate during the turn-on of the bypass circuit branch”; P45:3-5 by making a portion of the liquid bridge current flow through the semiconductor power device 2-1 in parallel to the liquid bridge and the DC current from the DC power 2-3 cannot flow through the charged capacitor 2-2, but only the AC current flowing through the collector of the semiconductor power device 2-1 flows through the capacitor 2-2
 
    PNG
    media_image2.png
    313
    517
    media_image2.png
    Greyscale
, Refer P30:9-13) comprises limiting the voltage (the over voltage; P35:5) in the working current path (the flow path of “the liquid bridge current”; P30:11, Fig. 1) to less than (reducing; P34:4) or equal (steady state; P34:13) to the voltage threshold (the voltage of “the short-circuit liquid bridge current should be about 50 A”; P48:3-1 from bottom [and] a low current level condition; P30:14-15 [and] keep it at this level until the liquid bridge is broken; P30:12-13).


Regarding claim 35, Ou discloses
A method (Method and system for reducing spatter in short circuit transition procedure for gas-shielding welding; title) of controlling welding-type power (the welding power source 1; P38:1-2, Fig. 1

    PNG
    media_image1.png
    389
    644
    media_image1.png
    Greyscale
), comprising: 

providing (being connected to; P38:1) welding-type power (the welding power source 1; P38:1-2, Fig. 1) on a first electrode (First electrode, Fig. 1) and a second electrode (Second electrode, Fig. 1), 

wherein a working current path (the flow path of “the liquid bridge current”; P30:11, Fig. 1) is between the first electrode and the second electrode; and

while the voltage across the working current exceeds a threshold (the short-circuit liquid bridge current should be about 50 A.; P48:3-1 from bottom [and] a low current level condition; P30:14-15 [and] keep it at this level until the liquid bridge is broken; P30:12-13), clamping (the bridge current still under control during the bypass control period; P45:8-10, Fig. 2 which means limiting and clamping) at least one (the liquid bridge current; P30:11, Fig. 1) of the working current or the voltage across the working current by providing a path (the bypass circuit branch 2; P34:7-8, Figs. 1-2) for a bypass current (the charging current; P43:7, Fig. 2 flowing through the semiconductor power device 2-1; P43:5 wherein the semiconductor power device 2-1 “quickens the bridge current decreasing rate during the turn-on of the bypass circuit branch”; P45:3-5 by making a portion of the liquid bridge current flow through the semiconductor power device 2-1 in parallel to the liquid bridge and the DC current from the DC power 2-3 cannot flow through the charged capacitor 2-2, but only the AC current flowing through the collector of the semiconductor power device 2-1 flows through the capacitor 2-2
 
    PNG
    media_image2.png
    313
    517
    media_image2.png
    Greyscale
) parallel (Because the bypass 
circuit branch and the liquid bridge circuit branch are in parallel connection; P71:8-9 after the 3rd equation, Fig. 2) to the working current path, to at least one of extinguish (short -circuit from “the short -circuit liquid bridge current”; P34:2, Fig. 2) an arc (the bridge; P34:6), prevent (reducing and controlling the current in the later period of the liquid bridge and the earlier period of the arc time after the bridge is broken; P34:4-6) an arc (the bridge; P34:6) from forming (forming “the short -circuit liquid bridge current”; P34:2, Fig. 2), or control  (controlling the current in the later period of the liquid bridge and the earlier period of the arc time after the bridge is broken; P34:4-6) formation of an arc (the bridge; P34:6).

	Ou discloses “a threshold” as mapped above, but is silent regarding
a threshold voltage

	However, Wikipedia discloses, in the electric power field for the relationship between electric power and electric current and voltage (

    PNG
    media_image3.png
    396
    980
    media_image3.png
    Greyscale
),
a threshold voltage (V=RI wherein R=resistance, I=current)

	The advantage of using Ohm’s law is to make use of the duality of electric parameters, i.e., in electrical engineering, electrical terms are associated into pairs called duals. A dual of a relationship is formed by interchanging voltage and current in an expression. The dual expression thus produced is of the same form, and the reason that the dual is always a valid statement can be traced to the duality of electricity.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ou with Wikipedia by replacing Ou’s current threshold with Wikipedia’s dual parameter voltage in order not only to make use of the duality of electric parameters, i.e., in electrical engineering, electrical terms are associated into pairs called duals. A dual of a relationship is formed by interchanging voltage and current in an expression. The dual expression thus produced is of the same form, and the reason that the dual is always a valid statement can be traced to the duality of electricity, but also to increase the availability of the equivalently replaceable electric parts such as a voltage sensor or a current sensor.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Adomaitis (US-8570701), Aroujo (US-20150171619).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4//9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GYOUNGHYUN BAE/
Examiner, Art Unit 3761

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761